Burnett, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
This is an appeal from an order of the Court helow, dissolving an injunction. The record contains a mass of affidavits, and other matter, making a transcript of near one hundred pages. There is no brief, and no abstract of facts on file, and it is only-alleged, in general terms, that the Court erred in dissolving the injunction. We can not look through this large record for errors, when none have been stated by counsel.
The order of the District Court is, therefore, affirmed.